EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 350 Park Avenue, 14th Floor New York, NY 10022 Supplement Dated May 13, 2016 To Prospectus Dated May 1, 2016 Important Information about Putnam VT Voyager Effective May13, 2016,the Putnam VT Voyager Subaccount will no longer accept new investments or additional investments from existing Contract Owners. Please Retain This Supplement For Future Reference
